           Case 9:20-cr-00019-DLC Document 47 Filed 11/25/20 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             MISSOULA DIVISION

UNITED STATES OF AMERICA,                              CR 20–19–M–DLC

                        Plaintiff,

vs.                                                          ORDER

RAMUS LEO REDFOX,

                        Defendant.

      This matter comes before the Court on the United States’ motion for final

order of forfeiture. Having reviewed the motion, the Court finds:

      1.      The United States commenced this action pursuant to 21 U.S.C.

§§ 853(a)(1) and (2).

      2.      A preliminary order of forfeiture was entered on August 27, 2020.

(Doc. 42.)

      3.      All known interested parties were provided an opportunity to respond

and publication has been effected as required by 21 U.S.C. § 853(n)(1). (Doc. 44.)

      4.      It appears there is cause to issue a forfeiture order for the money listed

within this Order under 21 U.S.C. §§ 853(a)(1) and (2). Accordingly,

      IT IS ORDERED that:

      1.      The motion for final order of forfeiture (Doc. 45) is GRANTED.
           Case 9:20-cr-00019-DLC Document 47 Filed 11/25/20 Page 2 of 2



      2.      Judgment of forfeiture of the following property shall enter in favor of

the United States pursuant to 21 U.S.C. §§ 853(a)(1) and (2), free from the claims

of any other party, the following property:

      • $11,234.00 in U.S. Currency.

      3.      The United States shall have full and legal title to the forfeited

property and may dispose of it in accordance with law.

      DATED this 25th day of November, 2020.
